Citation Nr: 0815001	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  00-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a hiatal hernia, 
secondary to a service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to March 
1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A November 2006 Board decision 
determined that this was a new claim, and therefore no new 
and material evidence was needed.  The claim was remanded for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran claims that his hiatal hernia is secondary to a 
service-connected duodenal ulcer.  The available medical 
records only show treatment and current level of disability, 
but there is no medical evidence regarding whether the hiatal 
hernia is related to the duodenal ulcer.  A VA examination is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

It appears the veteran has a long history of receiving 
treatment at a VA medical facility, but the latest record 
associated with the claims file is dated November 2005.  
Current records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's current VA treatment 
records should be associated with the 
claims file.



2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to a VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical.  The examiner 
should state whether the veteran's 
hiatal hernia is at least as likely as 
not proximately due to or the result of 
his service connected duodenal ulcer.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

